Citation Nr: 1625898	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for gastroesophageal reflux disease.

3. Entitlement to service connection for positive tuberculosis tine test with joint pain.

4. Entitlement to service connection for low back pain.

5. Entitlement to service connection for left eye disability, claimed as detached retina of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to August 11, 1991, and from August 12, 1991 to March 2000.  For Department of Veterans Affairs purposes, including healthcare and compensation benefits, the claimant's period of active duty from August 12, 1991, to March 2000 is considered to be Dishonorable, and a bar to VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The claimant thereafter moved and jurisdiction over his appeal was transferred to the RO in Denver, Colorado.

A September 2007 VA administrative decision determined that the Veteran's period of service from August 12, 1991 to March 31, 2000 constituted a bar to VA benefits.  In February 2008, the Veteran essentially disagreed with the administrative decision, arguing that the dishonorable portion of his service began in 1997 and not 1991.  In March 2012, the Board determined that the February 2008 statement was in fact a notice of disagreement, and remanded the case for the RO to issue a statement of the case (SOC) as to the claim that the character of the claimant's discharge from his period of active duty service for all or at least part of the period from August 12, 1991 to March 31, 2000, is not a bar to receipt of VA benefits.  

Thereafter, the RO issued another administrative decision in March 2015 which confirmed that the character of the Veteran's discharge from the period of service from August 12, 1991 to March 31, 2000 was a bar to VA benefits.  The RO then issued an SOC on this matter April 2015.  The SOC informed the Veteran that he still needed to file a formal appeal of the matter, provided him with the form for doing so, and informed him of the time limits for perfecting an appeal.  No further communication was thereafter received from the Veteran or his representative within 60 days of the SOC.  In November 2015, the representative submitted an informal hearing presentation in which he noted that the Veteran had appealed the issue concerning the character of his discharge.  Notably, the representative presented no argument as to that issue, and in fact did not even list that issue as one of the issues on appeal.  Given this, the Board finds that the representative was simply mistaken about the Veteran having appealed the matter.

In any event, given the absence of any communication from the Veteran or his representative concerning the matter of whether the August 12, 1991 to March 2000 period of service is a bar to the receipt of VA benefits within 60 days of the April 2015 statement of the case, the Board will not further address the matter.

The issues of entitlement to service connection for bilateral hearing loss and low back pain are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Bilateral hearing loss did not originate during the period of service from January 1981 to August 11, 1991, and is not otherwise etiologically related to that period of service.

2. Gastroesophageal reflux disease originated during the Veteran's dishonorable period of service, and is not etiologically related to the period of service from January 1981 to August 11, 1991.

3.  The Veteran's positive PPD (purified protein derivative of tuberculin) skin test is not a disability, and is not associated with an underlying disorder, including with respect to joint pain; the Veteran has not been diagnosed at any point with tuberculosis.

4.  A left eye disability, to include a detached retina did not originate during the period of service from January 1981 to August 11, 1991, and is not otherwise etiologically related to that period of service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. The criteria for service connection for gastroesophageal reflux disease are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for positive tuberculosis tine test are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.309 (2015).

4.  The criteria for service connection for left eye disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Veteran received 38 U.S.C.A. § 5103(a)-compliant notices in March 2007 and September 2007, prior to the adverse decision from which this appeal originates.

As to the duty to assist, the Board finds that those assistance requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

VA did not provide a VA examination for the claimed bilateral hearing loss, gastroesophageal reflux disease, positive tuberculosis tine and left eye disorders.  The Board, however, finds that medical examinations are not necessary to decide the merits of the claims and the low threshold under McLendon has not been met.  38 U.S.C.A. § 103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that such VA examinations and medical opinions are not necessary.  In the case of the bilateral hearing loss, the evidence does not show a disability during the honorable period of service, or during the presumptive period during the dishonorable period of service.  Regarding the gastroesophageal reflux disease, as will be discussed in detail below, the evidence does not establish an event, injury or disease associated with that claim during the Veteran's honorable period of service; instead, the evidence shows that the disorder originated several years into the dishonorable portion of service.  As to the left eye, the service treatment records for the honorable period of service only show refractive error of the eye and incidental findings of light sensitivity.  Consequently, an examination or opinion is not necessary as to those three issues.  With respect to the positive tuberculosis tine test, the evidence does not establish the presence of a current disability or persistent or recurrent symptoms of the claimed condition.  Consequently, an examination or opinion is not necessary for that issue as well.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, including hearing loss, which develop to a compensable degree within one year after discharge from service, and tuberculosis, which develop to a compensable degree within three years after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  The threshold for normal hearing is from 0 to 20 decibels and higher thresholds levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran's service treatment records (STRs) show that he underwent several audiometric tests during his honorable period of service, including examinations conducted in July 1980, June 1982, September 1982, September 1985, July 1986 and November 1988.  The July 1980 entrance examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
5
0
0
5
5

The June 1982 examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
0
0
0
0

During the September 1982 examination, the Veteran was fitted with ear plugs and educated on "wear and care of the plugs," and effects of noise.  That examination noted the following audiometric testing results:








HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
5
0
0
0

The September 1985 examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
5
0
0
0

The July 1986 examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
5
5
0
5
5

The last audiometric examination conducted during the Veteran's honorable period of service occurred in November 1988.  That examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
5
LEFT
10
10
0
5
5

The Board finds that the Veteran's service medical records do not show any hearing loss disability during his honorable period of service.  Notably, a review of the Veteran's STRs clearly show bilateral hearing levels in both the induction and periodic examinations conducted during his honorable period of service well within the established limits under 38 C.F.R. § 3.385.  The record also shows that the Veteran was provided with, and educated on, the use of hearing protection.  

However, the absence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Service connection for a hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.   Hensley v. Brown, 5 Vet. App. 155 (1993).  

The record shows that the Veteran underwent several audiometric tests during his dishonorable period of service, including examinations conducted in May 1992, September 1996, July 2000, August 2001, October 2002 and July 2006.

The May 1992 examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
5
5
0
0
0

The September 1996 examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
5
5
0
0
0

The July 2000 examination noted the following audiometric testing results:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
5
10
LEFT
40
30
15
10
10

The August 2001 examination noting the following testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
5
10
LEFT
30
25
15
15
5

The October 2002 examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
15
5
LEFT
20
15
10
5
10

The last audiometric examination of record occurred in July 2006.  That examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
15
10
10
10
15

As such, the record shows bilateral hearing levels within the established limits during the initial five year dishonorable period of service.  38 C.F.R. § 3.385.  The Board notes that the July 2000 audiometric testing results for the Veteran's left ear at 500 Hz meets the threshold criteria under 38 C.F.R. § 3.385 for a hearing loss disability.  As a result, the July 2000 hearing examination is the first record showing any hearing loss disability, almost nine years post-honorable service.  

However, as indicated by the audiometric examinations conducted from August 2001 to July 2006, the Veteran's hearing levels at 500 Hz for the left ear were within normal limits.  Significantly, the record shows hearing levels in the Veteran's left ear improved from 40 decibels in July 2000, to 15 decibels in July 2006.  As such, the evidence of record indicates that the July 2000 hearing examination showing a threshold of 40 decibels for the left ear was an anomaly.  Moreover, those examinations show audiometric test scores for all frequencies between 500 Hz and 4000 Hz within the established limits of 38 C.F.R. § 3.385.  

Accordingly, the credible and competent evidence of record does not show continuity of symptomatology of hearing loss since service.  There is no medical or lay evidence of hearing loss during service or during the applicable presumptive period, nor is there a showing of continuity of symptomatology of hearing loss after service.  If it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss and service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2014 & Supp. 2015).

Gastroesophageal Reflux Disease

The Board notes that the STRs for the Veteran's honorable period of service are silent for any complaints, finding or diagnosis of gastroesophageal reflux disease.  

The STRs for the Veteran's dishonorable period of service show that in May 1999 the Veteran underwent an upper gastrointestinal radiologic examination.  The examination report states that "the study demonstrates no evidence of reflux or hiatal hernia."  However, a January 2001 STR shows complaints of acid reflux during the past month.  In this report the Veteran reported feeling bile in his throat, but noted no other symptoms.  

An April 2008 VA medical record shows a diagnosis of gastroesophageal reflux disease.  In addition, this record also notes that the Veteran reported being diagnosed with a mild early ulcer while in service, thus equating the current gastroesophageal reflux condition to the ulcer.  (The Board notes that the Veteran was diagnosed with a small deudenal ulcer in May 1996, during his dishonorable period of service.)

In this case, the first evidence of gastroesophageal reflux disease is found in records several years after the Veteran's period of honorable service.  None of the records suggest that the disorder originated in, or is related to the Veteran's honorable period of service.  To the extent the Veteran himself believes that the disorder is etiologically related to his first period of service, the Board finds that the determination of the etiology of a disorder such as GERD, which is typically confirmed through the use of diagnostic equipment and which is not readily observable to a layperson, is not within the capabilities of a layperson, and instead requires medical education, training or experience.  The Board accordingly finds that the Veteran is not competent to relate his GERD to his honorable period of service, and additionally points out that any such lay opinion is inconsistent with the voluminous STRs which are silent for any reference to GERD until well into the dishonorable period of service.

In sum, there is no competent evidence that the Veteran ever experienced gastroesophageal reflux disease during his honorable period of service.  Consequently, the preponderance of the evidence is against this claim and service connection for gastroesophageal reflux disease and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Positive TB Tine Test

The Veteran contends that service connection is warranted for a positive tuberculosis tine test, primarily because the positive test resulted in him undergoing isoniazid therapy treatment in service from which he believes he experiences joint pain.

Service connection will be presumed for tuberculosis, if manifest to a compensable degree within three years after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Evidence of activity on comparative study of x-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by § 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  38 C.F.R. § 3.371(a) (2015).  A diagnosis of pulmonary tuberculosis will be acceptable only when provided in: (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the Veteran and where the diagnosis is confirmed by acceptable clinical, X-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374 (2015). 

Pursuant to the regulatory provisions of 38 C.F.R. §§ 3.371 and 3.374, VA may not grant service connection for pulmonary tuberculosis unless a claimant submits VA or service physician diagnoses thereof, or submits the diagnosis of a private physician supported by clinical, X-ray, or laboratory studies or evidence of hospital treatment.  Tubianosa v. Derwinski, 3 Vet. App. 181 (1992).

The STRs show that in September 1988, PPD tests were reactive after the Veteran was exposed to someone with tuberculosis.  The STRs show that the Veteran was evaluated for any indication that he had developed tuberculosis, but he was found to have not developed any pulmonary disease, and chest X-ray studies were negative for abnormalities.  The Veteran underwent prophylactic therapy with isoniazid therapy for six months.  The records are silent for any complaints of joint pain in association with the therapy.

The STRs show that in August 1989 the Veteran had another positive PPD test, and was seen for isoniazid therapy.  Continued evaluation for tuberculosis, including chest X-ray studies, were negative throughout both the honorable period of service, and the dishonorable period.  The Veteran did not report any complaints of joint pain in association with the therapy.

The post-service evidence is silent for any reference to tuberculosis or any residuals of the treatment for the positive tine test in service.
 
The Board first notes that the positive tine test itself is not a disability, but rather is a laboratory finding that is not subject to service connection.  The positive test was apparently present after the Veteran was exposed to someone with tuberculosis, but, crucially, the Veteran has never, at any point, been diagnosed with tuberculosis.  Mere exposure does not equate to having the disease, and the record clearly shows that the Veteran has not had tuberculosis at any point.  The Veteran contends that he nevertheless developed joint pain from the therapy for the positive tine test.  The STRs during the honorable period of service are entirely silent for such complaints of joint pain.  The only record noting complaints of joint pain related to the therapy for the positive tine test is the April 2000 separation examination.  During this examination the Veteran reported occasional swollen and painful joints while on prophylactic medications.

The Board finds that the determination of whether the Veteran developed tuberculosis, or whether he developed a residual disability from prophylactic treatment for exposure to tuberculosis, is well beyond the realm of what a layperson such as the Veteran can offer an opinion.  Those matters involve disease processes that are not observable to a layperson.  Moreover, the medical record contains no evidence that the Veteran developed tuberculosis.  As to the claimed joint pain, although the Veteran is competent to state he has joint pain, relating it to prophylactic therapy is another matter, and clearly requires medical education, training or experience.  Joint pain can be due to a number of factors.  Moreover, the Board does not find his account of joint pain in relation to the therapy to be credible, given that the voluminous STRs are remarkably silent for that complaint.  

In sum, the positive tine test itself is not a disability for VA purposes, the Veteran never developed tuberculosis, and there is no competent evidence of a disability associated with prophylactic treatment for the positive tine test.  The Board accordingly finds that the preponderance of the evidence is against the claim.  The claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Eye Disability

The Veteran contends that service connection is warranted for left eye disability, and in particular a detached retina.  

The STRs during his honorable period of service are silent for any reference to a detached retina.  The July 1980 entrance examination noted that his eyes were normal.  A September 1982 optometric visual analysis noted light sensitivity, but not a detached retina or any actual disorder.  A November 1985 eye examination noted the presence of healthy rims, vessels and macula for both eyes.  A January 1987 periodic examination report again noted normal eyes.  An August 1988 optometry clinic record noted a finding of very slight drusen in the left eye.  The records refer to myopia and astigmatism.

The STRs for the dishonorable period of service are also silent for reference to a detached retina.  A February 1996 STR noted "no holes, tears or retinal detachment."  A September 1996 periodic examination noted normal eyes.  An April 2000 periodic examination also noted normal eyes.  In a June 2000 eye evaluation, the examiner noted "no holes, tears or detachments."  A December 2006 eye examiner "did not observe any retinal holes, tears or detachments."

The Board points out that myopia and astigmatism are forms of refractive error of the eye, which by regulation are not considered disabilities for VA purposes.  See 38 C.F.R. § 3.303.  The Board also points out that the drusen and light sensitivity noted in service has not been associated with an actual underlying pathology.  The Board finds that mere light sensitivity itself is not a disability.

The Veteran's primary left eye complaint is that of a detached retina.  Notably, however, the STRs for both periods of service are entirely silent for any reference to retinal detachments, despite the presence of several eye examinations.  Nor is there any post-service medical evidence of a detached retina in the left eye.  Regardless, there is no competent evidence linking any current eye disorder the Veteran may have to his honorable period of service.  To the extent the Veteran himself believes any such eye disorder is related to service, the Board finds that as a layperson, he is not competent to provide an opinion linking the disorder to the honorable period of service, given the multiple conditions affecting the eye such as astigmatism, and the multiple possible etiologies for a retinal detachment.  Moreover, the STRs are entirely negative for any reference to retinal detachment, which undermines the Veteran's belief in an etiological connection.

In light of the above, the Board finds that the preponderance of the evidence is against service connection for left eye disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss, is denied.

Entitlement to service connection for gastroesophageal reflux disease, is denied.

Entitlement to service connection for positive tuberculosis tine test with joint pain, is denied.

Entitlement to service connection for left eye disability, claimed as detached retina of the left eye, is denied.


REMAND

After reviewing the record, the Board concludes that additional development is needed prior to further disposition of the Veteran's claim of service connection for low back pain.  The Board finds that an adequate VA examination is necessary in connection with that claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examinations provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).

A VA medical examination is necessary to address the etiology of the appellant's current low back disabilities, to include whether such disabilities are causally related or aggravated to his active service or any incident therein.

During the Veteran's honorable period of service, STRs show a history of treatment for low back pain.  Initially, the Veteran reported on his July 1980 induction examination that he suffered an injury due to a "stick up the back."  In addition, a scar on the lower back was noted.  A March 1985 STR shows treatment for moderate low back pain with no radiation of pain reported, and a diagnosis of low back strain.  An April 1991 STR shows treatment for low back pain and muscle spasm at the L4, L5-S1 levels with a diagnosis of lower back muscle strain.  During the period of honorable service, the Veteran reported no history of trauma.

Post-honorable STRs show continued treatment for low back pain, including a diagnosis of mild degenerative disc disease at L4, L5-S1.  Therefore, the Board finds that the VA has a duty to provide a medical examination to determine if the appellant's current low back disability is causally related to or aggravated by service.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Request all VA treatment records from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed lower back disability.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings.  A complete rationale for any opinion expressed should be provided.  The examiner should provide an opinion, based on examination of the Veteran and review of the claims files, as to whether it is at least as likely as not (i.e., a 50 percent or higher probability) that the Veteran's current low back disability is etiologically related to his period of honorable service (that is, from January 1981 to August 11, 1991)?  

3.  Then, readjudicate the claim remaining on appeal.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


